                       Case 1:18-cv-01942-VSB   Document
                                            Ansell Zaro Grimm &29-2    Filed
                                                               Aaron, P.C .  10/28/19 Page 1 of 3
                                                                                                                                   3
                          .•.APR 12200lt
                                                     111.e.eh
This Deed is made on        ~;✓5/,fJ\pR '3 0200lt
BETWEEN
229 ALLEN AVENUE, LLC, a New Jersey Limited Liability Compa ny
                                                      ··,




whose post office address is
125 Dover Street
Brooklyn, New York 11235
                                                  IHnll
                                               429541

referred to as the Grantor,
AND
SAMUE L CHERA AND ARLEN E CHERA , H/W




whose post office address is




referred to as the Grantee .
                                                                             s
The words "Granto r" and "Grante e" shall mean all Grantor s and all Grantee
                                                                         rs                  p of) the propert y (called the
1. Transfe r of Ownership. The Grantor grants and conveys (transfe
"Proper ty") describe d below to the Grantee . This transfer is made for
$1,000,000.00
The Grantor acknowledges receipt of this money.

2. Tax Map Reference. (N.J.S.A. 46:15-1.1) Municipality of
Block No. 15                Lot No. 15                  Quali$ier                        Accoun t No.
    D  No propert y tax identific ation number is availabl                  this Deed. (Check Box if Applicable.)
                                                         ♦
3. Property. The Propert y consists of the land d al
the Borough                  of Allenhu rst
County of Monmouth                        and St                  ersey. The legal descript ion is:

     1K] Please see attache d Legal Description      e      ereto and made a part hereof. (Check Box if Applicable.)
Being the same premises conveyed to the G                y deed from Madeline L. Janows ki which deed is dated
January 22, 2004 and is present ly at Mon             County Clerk's Office for filing.




              Mo.!:I
           :·· 6=
              e.oo                J    1
          ·       PAGE :J417
                   Total Pases: 3

              REALTY TRANSFER $7,175.00
              FEES
              COUNTY RECORDING        $60.00
              FEES
              lTlfAL             $7,235.00


                                                                                    (For Recorder 's Use Only)




                 PETl;R 8. GRIMM, ESQ.




                                                                                     ©1996 by ALL-STATE Lei al
 030 - Deed - Bargain and Sale
                                                                                     A Division of ALL-STATE International, Inc.
 ov. to Grantor's Act- Ind. to Ind. or Corp.                                                                           Page l
                                                                                     (908) 272-0800
 Jain Language Rev. 10/96 Print date 11/96
                Case 1:18-cv-01942-VSB Document 29-2 Filed 10/28/19 Page 2 of 3




                                                    DESCRIPTION



 ALL that certain lot, parcel or tract of land, situate and lying in the
 State of New Jersey, and being more particularfy described as fol

 BEGINNING at an iron pipe _in the northerfy line of Allen Aven dista    7.86 feet easterly from the intersection of
 the northerly line of Allen Avenue with the easterly line of      .e Avenue, which beginning point is also the·
 southeasterly comer of Lot No. 272, and running

 (1)    North 21 degrees 30 minutes East along th                     of Lot No. 272, 151.86 feet to an iron pipe at the
        southwesterly comer of Lot No. 242: theni

 (2)    South 69 degrees 00 minutes East alo                therly lines of Lot Nos. 242 and 243, 100 feet to an iron
        pipe at the northwesterly comer of Lot            ;fu~re                                                 ·

 (3)    South 21 degrees 30 minutes                  g the westerly line of LofNo. 269, 152. 73 feet to a hole in the
        northerf y line of Allen Avenu

 (4)    North 68 degrees 30 minutes            along the northerly line of Allen Avenue 100 feet to the iron pipe and
        place of beginning.

 BEING known and desig        t ~ ~ t s 270 and 271 as shown on map entitled "Map of lands of the Coast Land
 Company Deal Beach" fil        ~onmouth County Clerk's Office on March 4, .1897 on Map No. 1.                 _       -

 FOR INFORMATIONAL            RPOSES ONLY: Also known as Lot 15 in Block 15 on the Borough of Allenhurst Tax
 Map.

  The above description is drawn in accordance with a survey made by Charles V. Be11 Associates, Inc. dated
- January 22, 2003.                                                         ·
                   Case 1:18-cv-01942-VSBAnsell
                                           Document         29-2
                                                Zaro. Grimm &        Filed 10/28/19 Page 3 of 3
                                                              Aaron, P.C.




The street address of the Property is:
229 Allen Avenue
Allenhurst, New Jersey

4. Promises by Grantor. The Grantor promises that the Grantor has done no ac                                  the Property. This
promise is called a "covenant as to grantor's acts" (N.J.S.A. 46:4-6). This                                a the Grantor has not
allowed anyone else to obtain any legal rights which affect the Property (su                           g a mortgage or allowing a
judgment to be entered against the Grantor).

5. Signatures.        The Grantor signs this Deed as of the date at th top of t             st page. (Print name below each
signature.)


Witnessed By:




                                                                  ---- ----- ---- ---- (Seal)


STATE OF NEW JE                                 f l)N'.:[Y OF   #P/J,?-JJµt)___                                   ss.
I CERTIFY that o.Q_                            /tyo,t-
HAIM ZARI, as sole ~ ·          ~llilld"'g Allen Avenue, LLC

personally came               stated to my satisfaction that this person (or if more than one, each person):
(a) was the maker o     Deed;
(b) executed this Deed a is or her own act; and,

(c) made this Deed for$ 1,000,000.0 0                         as the full and actual consideration paid or to be paid for the
transfer of title. (Such consideration is defined in N.J.S.A. 46:15-




                                                                                               EIDER
                                                                                           of 1'EW..rr,zoos




03U - Deed - Bargain and Sale
ov. to Grantor's Act - Ind. to Ind. or Corp.
lain Language Rev. 10/96
                                                                             j         ©1996 by ALL-STATE Le$al
                                                                                  t.C\. A Division of ALL-STATE International, Inc.
                                                                                  _..JA.(908) 272-0800                      Page 2
